Title: From Thomas Jefferson to Montmorin, 19 November 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris Nov. 19. 1788.

I have the honor to submit to your Excellency’s perusal the inclosed Observations on the whale fishery. Tho’ printed for the purpose of facilitating the reading, they are intended for the perusal of his majesty’s ministers only, the matter they contain being improper to be communicated further. I have more dependance on my information as to the English and American, than the French fishery. Any errors however as to the latter, into which I may have been led, will be easily corrected by your Excellency, possessed of better information; and when corrected, you will see whether the result is varied materially. I have intermixed some hints and reflections not rigorously pertinent to the present question, but which may perhaps be worthy attention on some other occasion. I inclose a French translation of the same paper; but am not well enough acquainted with the language to judge of it’s fidelity. I am happy however that your Excellency will understand the original so well as to have no occasion to recur to the translation.
I have the honor to be with sentiments of the most profound respect & esteem Your Excellency’s most obedient and most humble servant,

Th: Jefferson

